Appeal from a judgment of the County Court of Schenectady County (Versad, J.), rendered December 5, 2005, convicting defendant upon her plea of guilty of three counts of the crime of robbery in the third degree.
Defendant waived indictment and pleaded guilty to a superior court information charging her with three counts of robbery in the third degree. Under the terms of the plea agreement, defendant was to be sentenced to consecutive prison terms of l2/s to 5 years, resulting in an aggregate sentence of 5 to 15 years in prison, and was to pay restitution. After entering her plea and waiving her right to appeal, defendant was subsequently sentenced in accordance therewith and was required to pay restitution in the amount of $10,170.35. Defendant appeals.
Initially, we note that defendant does not contest the validity of her waiver of the right to appeal and the record reveals that it was knowing, voluntary and intelligent. In view of this, defendant is precluded from challenging the severity of her sentence (see People v Collins, 53 AD3d 932, 933 [2008]; People v Hopkins, 46 AD3d 1107, 1107-1108 [2007]). While defendant further contends that County Court erred in ordering restitution *1070without a hearing, there is no indication in the record that defendant ever requested a restitution hearing or otherwise contested the sum awarded at sentencing. Consequently, she is foreclosed from asserting this claim as well (see People v Golgoski, 40 AD3d 1138, 1138 [2007]). In view of the above, we find no reason to disturb the judgment of conviction.
Peters, J.P, Spain, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.